

115 HR 1822 IH: Good Samaritan Health Professionals Act of 2017
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1822IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mrs. Blackburn introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to limit the liability of health care professionals who
			 volunteer to provide health care services in response to a disaster.
	
 1.Short titleThis Act may be cited as the Good Samaritan Health Professionals Act of 2017. 2.Limitation on liability for volunteer health care professionals (a)In generalTitle II of the Public Health Service Act (42 U.S.C. 202 et seq.) is amended by inserting after section 224 the following:
				
					224A.Limitation on liability for volunteer health care professionals
 (a)Limitation on liabilityExcept as provided in subsection (b), a health care professional shall not be liable under Federal or State law for any harm caused by an act or omission of the professional if—
 (1)the professional is serving as a volunteer for purposes of responding to a disaster; and (2)the act or omission occurs—
 (A)during the period of the disaster, as determined under the laws listed in subsection (e)(1); (B)in the health care professional’s capacity as such a volunteer; and
 (C)in a good faith belief that the individual being treated is in need of health care services. (b)ExceptionsSubsection (a) does not apply if—
 (1)the harm was caused by an act or omission constituting willful or criminal misconduct, gross negligence, reckless misconduct, or a conscious flagrant indifference to the rights or safety of the individual harmed by the health care professional; or
 (2)the health care professional rendered the health care services under the influence (as determined pursuant to applicable State law) of intoxicating alcohol or an intoxicating drug.
 (c)Standard of proofIn any civil action or proceeding against a health care professional claiming that the limitation in subsection (a) applies, the plaintiff shall have the burden of proving by clear and convincing evidence the extent to which limitation does not apply.
						(d)Preemption
 (1)In generalThis section preempts the laws of a State or any political subdivision of a State to the extent that such laws are inconsistent with this section, unless such laws provide greater protection from liability.
 (2)Volunteer Protection ActProtections afforded by this section are in addition to those provided by the Volunteer Protection Act of 1997.
 (e)DefinitionsIn this section: (1)The term disaster means—
 (A)a national emergency declared by the President under the National Emergencies Act; (B)an emergency or major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act; or
 (C)a public health emergency determined by the Secretary under section 319 of this Act. (2)The term harm includes physical, nonphysical, economic, and noneconomic losses.
 (3)The term health care professional means an individual who is licensed, certified, or authorized in one or more States to practice a health care profession.
 (4)The term State includes each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Northern Mariana Islands, and any other territory or possession of the United States.
							(5)
 (A)The term volunteer means a health care professional who, with respect to the health care services rendered, does not receive—
 (i)compensation; or (ii)any other thing of value in lieu of compensation, in excess of $500 per year.
 (B)For purposes of subparagraph (A), the term compensation— (i)includes payment under any insurance policy or health plan, or under any Federal or State health benefits program; and
 (ii)excludes— (I)reasonable reimbursement or allowance for expenses actually incurred;
 (II)receipt of paid leave; and (III)receipt of items to be used exclusively for rendering the health services in the health care professional’s capacity as a volunteer described in subsection (a)(1)..
			(b)Effective date
 (1)In generalThis Act and the amendment made by subsection (a) shall take effect 90 days after the date of the enactment of this Act.
 (2)ApplicationThis Act applies to any claim for harm caused by an act or omission of a health care professional where the claim is filed on or after the effective date of this Act, but only if the harm that is the subject of the claim or the conduct that caused such harm occurred on or after such effective date.
 3.Sense of the congressIt is the sense of the Congress that— (1)Federal and State agencies and licensing boards should cooperate to facilitate the timely movement of properly licensed volunteer health care professionals to areas affected by a disaster; and
 (2)the appropriate licensing entities should verify the licenses of volunteer health care professionals serving disaster victims as soon as is reasonably practical following a disaster.
			